In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relator’s request for alternative writ of mandamus,
IT IS ORDERED by the court, effective September 30, 1994, that an alternative writ be, and the same is hereby, granted, and the following schedule is set for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
.The parties shall file any evidence they intend to present on or before October 20, 1994; relator shall file his brief on or before October 31, 1994; respondents shall file their briefis) on or before November 21, 1994; and relator shall file his reply brief on or before November 28, 1994.